



COURT OF APPEAL FOR ONTARIO

CITATION: Denomme v.
    McArthur, 2015 ONCA 176

DATE: 20150313

DOCKET: C57937

Sharpe, van Rensburg and Pardu JJ.A.

BETWEEN

Paul Denomme

Plaintiff (Respondent on Appeal)

and

Kelly Jane Denomme

Defendant (Respondent)

and

Corey Wilson McArthur

Defendant (Appellant on Appeal)

Anna Towlson, for the appellant

Clarke L. Melville and Jacqueline E.N. Day, for the
    respondent Paul Denomme

Heard: December 18, 2014

On appeal from the judgment of Justice Dale Parayeski of
    the Superior Court of Justice, dated May 21, 2013, with reasons reported at
    2013 ONSC 2834.

COSTS ENDORSEMENT


[1]

We have now received written cost submissions from the respondent, Paul
    Denomme.

[2]

We are advised that the appellant has made an assignment in bankruptcy.

[3]

We adopt the joint submissions of the respondent and the appellants
    trustee in bankruptcy, and order costs in favour of the respondent Paul Denomme
    in the amount of $15,000, inclusive of disbursements and taxes.

Robert J. Sharpe J.A.

K. van Rensburg J.A.

G. Pardu J.A.


